An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT

   

IN THE SUPREME COURT OF THE STATE OF NEVADA

DEXTER OWENS,  ND. 69183
Appellant: 3
VS. ‘ g 3 . 
JAMES G; COX, ? g  E 
Respondent.

DEC ‘% 5 235

TEACH;  LWGEMAN
CLERK t3?“ EUPREME CQURT

MQSJW
DEPUTY CLERK

DRﬂER BLEEVIISSING APPEAL

This is a pro seappeal from a district court order denying a
motion tn dispense with the security requirement. Second Judicial
District Caurt, Washes Caunty; Eﬂiatt A. Sat'tler, Judge~
Because no statute 017 muff: rule permits'an appeal from the
aforememioned decision, we lack jurisdiction. Castilia U. State, 106 Nev.
849, 352, ?92 P.2d 1133, 1135 (19%). Accordingly, we

ORDER this appeal DISMISSED;

 

W_+C_Wﬂ]mt' ﬁJ.
Cherry

cc: Hon! Elliott- A. Sattler, District Judge
Dexter Owens
Attm‘ney General/Carson City
‘Washoe County District Attorney
Washoe District Court Clerk

1‘ _, 217C}